


EXHIBIT 10.4
[Class ___]


LIBERTY GLOBAL
2014 NONEMPLOYEE DIRECTOR INCENTIVE PLAN


(Effective March 1, 2014)


FORM OF RESTRICTED SHARE UNITS AGREEMENT
THIS RESTRICTED SHARE UNITS AGREEMENT (this “Agreement”) is made as of
_____________, 20___ (the “Grant Date”), by and between LIBERTY GLOBAL PLC, a
public limited company incorporated under English law (the “Company”), and the
individual whose name, address, and director number appear on the signature page
hereto (the “Grantee”).
The Company adopted the Liberty Global 2014 Nonemployee Director Incentive Plan
effective March 1, 2014 (the “Plan”), which by this reference is made a part
hereof, for the benefit of Nonemployee Directors of the Company. Capitalized
terms used and not otherwise defined herein will have the meaning given thereto
in the Plan. [CLICK HERE TO READ THE PLAN.]
Pursuant to the Plan, the Board has determined that it is in the best interest
of the Company and its Shareholders to award Restricted Share Units to the
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee additional remuneration for services
rendered as a nonemployee director and to increase the Grantee’s personal
interest in the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act of 2006, as amended from time to time, and
the rules and regulations thereunder.
“Annual Meeting Date” means the date the annual general meeting of Shareholders
at which directors are elected in accordance with the Act is held in any
calendar year.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 10.2(b) of the Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.

1

--------------------------------------------------------------------------------



“Company” has the meaning specified in the preamble to this Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY___” and “Share” means the class __ ordinary shares, nominal value $0.01
per share, of the Company.
“Plan” has the meaning specified in the preamble to this Agreement.
“Required Withholding Amount” has the meaning specified in Section 13 of this
Agreement.
“Restricted Share Units” has the meaning specified in Section 2 of this
Agreement. Restricted Share Units represent an Award of Restricted Shares that
provides for the issuance of the Shares subject to the Award at or following the
end of the Restriction Period within the meaning of Article IX of the Plan.
“RSU Dividend Equivalents” means, to the extent specified by the Board only, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable or transferable to Shareholders of record
during the Restriction Period on a like number of the Shares represented by the
Restricted Share Units.
“Section 409A Payment Date” means, with respect to any Vesting Date, the March
15 of the calendar year following the calendar year in which such Vesting Date
occurred.
“Vesting Date” means each date on which any Restricted Share Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.
2.    Grant of Restricted Share Units. Subject to the terms and conditions
herein and pursuant to the Plan, the Company grants to the Grantee effective as
of the Grant Date an Award of the number of Restricted Share Units set forth on
the signature page hereof, each representing the right to receive one Share. The
Company reserves the right to deliver such consideration in the form of Shares
or cash equal in value to the Fair Market Value of the Shares on the Vesting
Date.
3.    Settlement of Restricted Share Units. Settlement of Restricted Share Units
that vest in accordance with Section 5 or 6 of this Agreement or Section 10.1(b)
of the Plan shall be made as soon as administratively practicable after the
applicable Vesting Date, but in no event later than the Section 409A Payment
Date. Settlement of vested Restricted Share Units shall be made by issuance of
Shares or payment in cash, together with any related RSU Dividend Equivalents,
in accordance with Section 7.
4.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any Restricted
Share Units unless and until such time as Shares represented by vested
Restricted Share Units have been delivered to the Grantee in accordance with
Section 7. The Grantee will have no right to receive,

2

--------------------------------------------------------------------------------



or otherwise have any rights with respect to, any RSU Dividend Equivalents until
such time, if ever, as the Restricted Share Units with respect to which such RSU
Dividend Equivalents relate shall have become vested and, if vesting does not
occur, the related RSU Dividend Equivalents will be forfeited. RSU Dividend
Equivalents shall not bear interest or be segregated in a separate account.
Notwithstanding the foregoing, the Board may, in its sole discretion, accelerate
the vesting of any portion of the RSU Dividend Equivalents (the “Vested RSU
Dividend Equivalents”). The settlement of any Vested RSU Dividend Equivalents
shall be made as soon as administratively practicable after the accelerated
vesting date, but in no event later than the applicable Section 409A Payment
Date.
5.    Vesting. Unless the Board otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 of this Agreement or
Section 10.1(b) of the Plan and subject to the last sentence of this Section 5,
the Restricted Share Units shall become vested, and the restrictions with
respect thereto shall lapse, on the Annual Meeting Date first following the
Grant Date (such date being a Vesting Date within the meaning of the Plan). On
the Vesting Date, and the satisfaction of any other applicable restrictions,
terms and conditions, any RSU Dividend Equivalents with respect to the
Restricted Share Units that have not theretofore become Vested RSU Dividend
Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to the extent
that the related Restricted Share Units shall have become vested in accordance
with this Agreement. Notwithstanding the foregoing, Grantee will not vest,
pursuant to this Section 5, in Restricted Share Units as to which Grantee would
otherwise vest on the Vesting Date if Grantee’s service as a Nonemployee
Director terminates, or a breach of any applicable restrictions, terms or
conditions with respect to such Restricted Share Units has occurred, at any time
after the Effective Date and prior to the Vesting Date (the vesting or
forfeiture of such Restricted Share Units to be governed instead by Section 6).


6.    Early Vesting or Forfeiture.
(a)    Unless otherwise determined by the Board in its sole discretion:
(i)
If the Grantee’s service as a Nonemployee Director terminates by reason of
Grantee’s death or Disability, the Restricted Share Units, to the extent not
theretofore vested, and any related Unpaid RSU Dividend Equivalents, will
immediately become fully vested.

(ii)
If Grantee’s service as a Nonemployee Director terminates prior to the Vesting
Date for any reason other than as specified in Section 6(a)(i) above, then the
Restricted Share Units, to the extent not theretofore vested, together with any
related Unpaid RSU Dividend Equivalents, will be forfeited immediately.

(iii)
If the Grantee breaches any restrictions, terms or conditions provided in or
established by the Board pursuant to the Plan or this Agreement with respect to
the Restricted Share Units prior to the vesting thereof (including any attempted
or completed transfer of


3

--------------------------------------------------------------------------------



any such unvested Restricted Share Units contrary to the terms of the Plan or
this Agreement), the unvested Restricted Share Units, together with any related
Unpaid RSU Dividend Equivalents, will be forfeited immediately.
(b)    Upon forfeiture of any unvested Restricted Share Units, and any related
Unpaid RSU Dividend Equivalents, such Restricted Share Units and any related
Unpaid RSU Dividend Equivalents will be immediately cancelled, and the Grantee
will cease to have any rights with respect thereto.
7.    Delivery by the Company. As soon as practicable after the vesting of
Restricted Share Units and any related Unpaid RSU Dividend Equivalents, pursuant
to Section 5 or 6 hereof or Section 10.1(b) of the Plan, and subject to the
restrictions referred to in Section 12 of this agreement and the withholding
referred to in Section 13 of this Agreement, the Company will deliver or cause
to be delivered to or at the direction of the Grantee (i)(a) a certificate or
certificates issued in Grantee’s name for the Shares represented by such vested
Restricted Share Units, (b) a statement of holdings reflecting that the Shares
represented by such vested Restricted Share Units are for the benefit of the
Grantee in uncertificated form by a third party service provider designated by
the Company, or (c) a confirmation of deposit of the Shares represented by such
vested Restricted Share Units, in book-entry form, into the broker’s account
designated by the Grantee, (ii) any securities constituting related vested
Unpaid RSU Dividend Equivalents by any applicable method specified in clause (i)
above, and (iii) any cash payment constituting related vested Unpaid RSU
Dividend Equivalents. The Company reserves the right to deliver such
consideration in the form of Shares or cash equal in value to the Fair Market
Value of the Shares on the Vesting Date. Any delivery of securities will be
deemed effected for all purposes when (1) a certificate representing or
statement of holdings reflecting such securities and, in the case of any Unpaid
RSU Dividend Equivalents, any other documents necessary to reflect ownership
thereof by the Grantee has been delivered personally to the Grantee or, if
delivery is by mail, when the Company or its share transfer agent has deposited
the certificate or statement of holdings and/or such other documents in the
United States or local country mail, addressed to the Grantee, or (2)
confirmation of deposit into the designated broker’s account of such securities,
in written or electronic format, is first made available to the Grantee. Any
cash payment will be deemed effected when a check from the Company, payable to
or at the direction of the Grantee and in the amount equal to the amount of the
cash payment, has been delivered personally to or at the direction of the
Grantee or deposited in the United States or local country mail, addressed to
the Grantee or his or her nominee.
8.    Nontransferability of Restricted Share Units Before Vesting.
(a)    Before vesting and during Grantee’s lifetime, the Restricted Share Units
and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than by an assignment pursuant to a
Domestic Relations Order. In the event of an assignment pursuant to a Domestic
Relations Order, the unvested Restricted Share Units and any related Unpaid RSU
Dividend Equivalents so assigned shall be subject to all the restrictions, terms
and provisions of this Agreement and the Plan, and the assignee shall be bound
by all applicable provisions of this Agreement and the Plan in the same manner
as the Grantee.

4

--------------------------------------------------------------------------------



(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Share Units, to the extent then vested, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Board on such form as may be prescribed by the Board,
provided that no such designation will be effective unless so filed prior to the
death of the Grantee. If no such designation is made or if the designated
beneficiary does not survive the Grantee’s death, the Restricted Share Units, to
the extent then vested, and any related Unpaid RSU Dividend Equivalents will
pass by will or the laws of descent and distribution. Following the Grantee’s
death, the person to whom such vested Restricted Share Units and any related
Unpaid RSU Dividend Equivalents pass according to this Section 8(b) will be
deemed the Grantee for purposes of any applicable provisions of this Agreement.
9.    Adjustments. The Restricted Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment pursuant to Section 4.2 of
the Plan in such manner as the Board may deem equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan.
10.    Company’s Rights.    The existence of this Agreement will not affect in
any way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
10.15 of the Plan.
11.    Limitation of Rights.     Nothing in this Agreement or the Plan will be
construed to give the Grantee or any other person any interest in any fund or in
any specified asset or assets of the Company or any of its Subsidiaries. Neither
the Grantee nor any person claiming through the Grantee will have any right or
interest in Shares represented by any Restricted Share Units or any related
Unpaid RSU Dividend Equivalents unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan.
12.    Restrictions Imposed by Law. Without limiting the generality of Section
10.7 of the Plan, the Company shall not be obligated to deliver any Shares
represented by vested Restricted Share Units or securities constituting any
Unpaid RSU Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange upon which the Shares or
such other securities are listed. The Company will in no event be obligated to
take any affirmative action in order to cause the delivery of Shares represented
by vested Restricted Share Units or securities constituting any Unpaid RSU
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement. Any certificates representing any such securities issued or delivered
under this Agreement may bear such legend or legends as the Company deems
appropriate in order to assure compliance with the Act and applicable tax or
securities laws.
13.    Withholding.
(a)    To the extent that the Company is subject to withholding tax or employee
social security withholding requirements under any national, state, local or
other governmental law with respect to the award of Restricted Share Units to
the Grantee or the vesting thereof, or

5

--------------------------------------------------------------------------------



the designation of any RSU dividend Equivalents as payable or distributable or
the payment or distribution thereof, the Grantee must make arrangement
satisfactory to the Company to make payment to the Company of the amount
required to be withheld under such tax or employee social security withholding
laws, as determined by the Company (collectively, the “Required Withholding
Amount”). To the extent such withholding is required because the Grantee vests
in some or all of the Restricted Share Units and any related RSU Dividend
Equivalents, the Company shall withhold (i) from the Shares represented by
vested Restricted Share Units and otherwise deliverable to the Grantee a number
of Shares (or, if the Grantee also serves as a director of the Company and the
Restricted Share Units are settled in cash, an amount of cash otherwise
deliverable to the Grantee) and/or (ii) from any related RSU Dividend
Equivalents otherwise deliverable to the Grantee an amount of such RSU Dividend
Equivalents, which collectively have a value (or, in the case of securities
withheld, a Fair Market Value) equal to the Required Withholding Amount, unless
the Grantee remits the Required Withholding Amount to the Company in cash in
such form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made. Without
limitation to the foregoing sentence, the Grantee hereby agrees that the
Required Withholding Amount can also be collected by (i) deducting from cash
amounts otherwise payable to the Grantee (including wages or other cash
compensation) or (ii) withholding from proceeds of the sale of Shares acquired
upon vesting of the Restricted Share Units through a sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization without further
consent). Notwithstanding any other provisions of this Agreement, the delivery
of any Shares represented by vested Restricted Share Units and any related RSU
Dividend Equivalents may be postponed until any required withholding taxes have
been paid to the Company.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall constitute a benefit to
the Grantee on which additional income tax and national insurance contributions
(“NICs”) will be payable. The Grantee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company for the value of any
NICs due on this additional benefit.
14.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Global plc
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Fax: 303-220-6691

6

--------------------------------------------------------------------------------



Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
15.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Board. Without
limiting the generality of the foregoing, without the consent of the Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Shareholders and, provided, in each case, that such changes or corrections will
not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to reform the Award made hereunder as contemplated by
Section 10.17 of the Plan or to exempt the Award made hereunder from coverage
under Code Section 409A, or (iv) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including the Act and any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Restricted Share Units granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Restricted
Share Units that are then vested.
16.    Status as Director. Nothing contained in this Agreement, and no action of
the Company or the Board with respect hereto, will confer or be construed to
confer on the Grantee any right to continue as a director of the Company or
interfere in any way with the right of the Company or its Shareholders to
terminate the Grantee’s status as a director at any time, with or without cause.
  
17.    Nonalienation of Benefits. Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
18.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the

7

--------------------------------------------------------------------------------



general jurisdiction of the state and federal courts located in the State of
Colorado in any action to interpret or enforce this Agreement and irrevocably
waives any objection to jurisdiction that such party may have based on
inconvenience of forum.
19.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Board thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Board upon questions regarding this Agreement will
be conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
20.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
21.    Rules by Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.
22.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
23.    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement within 60 days of the Grant Date, the grant of Restricted
Share Units shall be null and void.



8

--------------------------------------------------------------------------------





Signature Page to Restricted Share Units Agreement
dated as of _____________ ___, 20___, between Liberty Global plc and Grantee


LIBERTY GLOBAL PLC


By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: Executive Vice President


ACCEPTED:


    
Grantee Name:                     
Address:                        
                            
Director Number:                    


Grant No. _________________


Number of Restricted Share Units (LBTY__ Shares) awarded: _____________

9